ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 16-382 of CHRISTOPHER M. MANGANELLO of PIT-MAN, who was admitted to the bar of this State in 1998;
And the District IV Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed *117that respondent violated RPC 1.3 (lack of diligence), RPC 1.4(c)(failure to explain the matter to allow the client to make informed decisions about the representation), RPC 1.5(b)(failure to memorialize the rate or basis of the fee), RPC 1.16(d)(failure to return the client’s file), RPC 3.2 (failure to expedite litigation), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 1.4(c), RPC 1.5(b), RPC 1.16(d), RPC 3.2, and RPC 8.4(c), and that said conduct warrants a censure or such lesser discipline as the Board deems appropriate;
And the Disciplinary Review Board having determined to dismiss the stipulated RPC 3.2 violation, finding that there was no litigation and that the charge is reserved for attorneys who attempt to impede the progress of matters already before the Court;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. VI-2015-0054E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that CHRISTOPHER M. MANGANELLO of PITTMAN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.